The appellant attacks the allowance of attorneys’ fees as follows: Will contest, $5,000; preparation for trial of an action against the estate, $500; probate of the estate, $1,000 (reduced from the $1,200 requested). The fee to the executrix of $350 (reduced from the $1,200 requested) is also questioned. The estate, with real estate of $30,000, was inventoried at $47,722.73, The testimony shows that the services were substantial. The allowances do not appear to exceed permissible amounts under applicable standards. We do not overlook that, after deducting the specific devise and the bequests to the executrix, there will be little left for the residuary legatee who contested the will. This is not a reason for depriving counsel of fair compensation for services rendered. The appellant asserts that there are errors in the accounts. The probate judge ordered corrections in the accounts to reflect changes stated by the executrix’s attorney to be as substantially agreed to with the appellant’s attorney when the amended second account was checked over with him. Errors now asserted do not appear to have been shown to the judge and the record does not show them to us. However, at the argument we understood counsel for the executrix to recognize that the accounts may understate an item shown as due from the executrix by a small amount, perhaps $184.94. If such an agreed correction is shown to the probate judge the decrees are to be modified so far as necessary to reflect it. Subject to such correction, if made, the decrees allowing the first and amended second accounts as modified are affirmed.

So ordered.